Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  The claim lacks a proper transitional phrase, e.g. comprising, consisting…etc. For purposes of examination, “one by one” in line 6 is considered the transition. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pol (US 4,804,173) in view of Baba (US 4,905,982).
	Pol discloses a workpiece conveying system comprising:
a workpiece conveyor 20 configured to lift through attraction holding, by a workpiece holding unit 40, an uppermost workpiece of a stack 1 stacking a plurality of workpieces, and to convey an uppermost workpiece of a stack to a downstream step 3 one by one; and
a conveyed workpiece number detector 60 68, 69 (FIG. 6; C4/L64-C5/L5; C8/L15-35) configured to detect a number of workpieces (one or two based on reference signal generated by a thickness of a single sheet) held by a workpiece holding unit at a detection timing, at which a workpiece held and raised by a workpiece holding unit in accordance with a normal workpiece conveying operation performed by a workpiece conveyor reaches an upper limit position of raising a workpiece, and at which a moving speed component of a workpiece in a raising direction is unknown 0.
Pol discloses that workpiece number or numbers is detected “while the sheet or sheets are being raised”. Pol does not disclose that a moving speed component in a raising direction is zero(0). Starting at column 1, line 30 Baba discloses zero raising speed of a workpiece holding unit:
In the prior art double-blank detecting apparatus as disclosed, for example, in Japanese Patent Publication No. SHO54-12671 (AIDA ENGINEERING CO., LTD), there is known an apparatus for detecting the thickness of the blanks by means of a contact type sensor in the course of conveyance or the like.
In such a prior art double-blank detecting apparatus, it is essential to ensure that the contact type sensor is brought into contact with the blank being conveyed. However, the sensor mounting condition in the prior art double-blank detecting apparatus has the following disadvantage. For example, in case of detecting the double-blank in the course of lifting the blank by means of an attractor, a detection error tends to occur because the attractor means and the blank are moving upwards when the detection is made, and further there may occur an error in the contact of the sensor with the blank incidental to the vertical movement of the attractor means thus making it impossible to ensure that the sensor is brought into contact with the blank. Moreover, in case blanks are detected in the course of conveyance of them to a press machine, in order to ensure that the detection is made in a limited space, it is essential to stop the conveyance temporarily and detect the double-blank phenomenon. This will cause a problem on lowering of the working efficiency. 
In other words, Baba teaches that during lifting zero speed is optimum to alleviate thickness measurement errors. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Pol to include an upper limit position of raising a workpiece at which a moving speed component of a workpiece in a raising direction is 0, as taught by Baba, for improving detection accuracy.
Claim(s) 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijs (EP 2 177 326) in view of Baba (US 4,905,982).
	Weijs discloses a workpiece conveying system comprising:
a workpiece conveyor 8 configured to lift through attraction holding, by a workpiece holding unit 10, an uppermost workpiece 15 of a stack 14 stacking a plurality of workpieces, and to convey an uppermost workpiece of a stack to a downstream step 1 one by one; and
a conveyed workpiece posture detector 12 configured to detect a posture of workpiece held by a workpiece holding unit at a detection timing, at which a workpiece held and raised by a workpiece holding unit in accordance with a normal workpiece conveying operation performed by a workpiece conveyor reaches an upper limit position of raising a workpiece, and at which a moving speed component of a workpiece in a raising direction is unknown.
Weijs discloses that gripped workpiece 15 is “kept before the detail camera 12”, and does not disclose explicitly disclose a zero(0) raising velocity. As shown in the rejection of claim 1 Baba teaches that movement of a conveyed workpiece during detection raises the potential for detection errors. Zero movement during raising improves detection. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Weijs to include a workpiece held and raised by a workpiece holding unit at which a moving speed component of a workpiece in a raising direction is zero(0), as taught by Baba, for improving detection accuracy.
Claim(s) 5 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijs (EP 2 177 326) in view of Pol (US 4,804,173) and further in view of Baba (US 4,905,982).
As shown in the rejections of claims 1 & 3 above Weijs and Pol respectively disclose detection of a count of workpieces and a detection of a posture of a workpiece-both detections occurring while a workpiece is held by a workpiece holding unit. Weijs also combines conveyed workpiece number detector 13 with posture detection 12. Weijs does not disclose conveyed workpiece number detection while a workpiece is held by a workpiece holding unit. As shown in claim 1 Pol discloses a conveyed workpiece number detector 60 68, 69 (FIG. 6; C4/L64-C5/L5; C8/L15-35) configured to detect a number of workpieces (one or two based on reference signal generated by a thickness of a single sheet) held by a workpiece holding unit at a detection timing, at which a workpiece held and raised by a workpiece holding unit in accordance with a normal workpiece conveying operation performed by a workpiece conveyor reaches an upper limit position of raising a workpiece, and at which a moving speed component of a workpiece in a raising direction is unknown. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Weijs to include Pol’s conveyed workpiece number detector which prevents damage to sheets and/or downstream step processes.
Baba teaches that detectors function best when the workpiece being detected is not moving. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Weijs to detect a posture and count of a workpiece held by a workpiece holding unit at a detection timing, at which a workpiece held and raised by a workpiece holding unit in accordance with a normal workpiece conveying operation performed by a workpiece conveyor reaches an upper limit position of raising a workpiece, and at which a moving speed component of a workpiece in a raising direction is zero(0).
Allowable Subject Matter
Claims 6, 7, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652